The Honorable     Clayton T. Garrison                  Opinion   No.   H-285
Executive   Director
Parks & Wildlife     Department                       Re:     In the event that a
John H. Reagan Building                               commercial      bay or bait
Austin,   Texas 78701                                 shrimp boat is transferred
                                                      from one individual     or firm
                                                      to another must the license
                                                      stay with the boat of issu-
                                                      ance, or would the license      be
                                                      cancelled    if the boat owner
                                                       should sell his shrimp boat
Dear   Mr.    Garrison:                               to another individual?

        Article   407513, Vernon’s    Texas Civil Statutes,     the Texas Shrimp
Conservation      Act, calls for the licensing     of shrimp boats.     Section 5(a)
makes it unlawful to use any commercial            bay shrimp boat “without the
owner thereof      having first procured    a license”    and 5 5(c) makes similar
provision     for commercial    bait-shrimp     boats.

       Your    question   to us is:

                “In the event that a commercial      bay or bait shrimp
                boat is transferred     from one individual  or firm to
                another,   must   the license stay with  the boat of issu-
                ance, or would the license     be canceled   if the boat
                owner should sell his shrimp boat to another individual?”

        Your question is prompted       by two apparently   contradictory      provisions
of the Act.    In determining    the meaning of these statutes and the answer            to
your question,    it is necessary    that we look to the apparent     interest    of the
Legislature  in adopting these provisions.       53 Tex. Jur. Zd, Statutes,        $125,
p. 180. One of the cardinal       rules of construction   is that we look to the statute
as a whole so as to give effect to the entire act.        53 Tex. Jur. Zd, Statutes,
$160, p. 229.




                                       p. 1329
The Honorable      Clayton   T.       Garrison,   page   2 (H-285)




        There are numerous         provisions   of the statute which weld         indicate
that it is the boat that is to be licensed.         Others indicate     that it is the
owner and not the boat.         A reading of all these provisions         does not make
the answer     to your question      clear.   The strongest    indication    that it is the
owner who is licensed        lies in the provision     of $5(b) that a Bay Shrimp
Boat License      shall be issued only,to persons        who have filed affidavits
that they will maintain adequate facilities          to conduct such business and
that they intend to derive       the major portion of their livelihood         from corn-
mercial    shrimp fishery.        Surely this is strong evidence       that the license
is personal     to the applicant    and should not be transferred        with a transfer
of ownership      of the boat.

       But,   $5 (d) provides     :

                 . . . Not more than one Commercial     Bay Shrimp
              Boat License   and not more than one Commercial
              Bait-Shrimp   Boat License  shall be issued per licens-
              ing year for each boat. ”

         This language certainly    could be interpreted      to provide   that the
license    stays with the boat, even ifs ownership      is transferred.      However,
in order to reconcile    the various   provisions    of the Act, we construe.§5(d)
to mean that not more than one License of each type can be issued to one
owner for one boat and that, if for some violation           a license   is cancel=,
no new license     may be issued to that owner on that boat during that License
year.     However,   a new owner acquiring       the boat could be issued a new
license.

        With this interpretation,    it seems to us that the most reasonable
construction    of Article  407513, V. T. C.S . , although surely not the only
possible   one, is that the licenses    called for by the Article      are personal
to the owner and should be canceled         if the boat is transferred     to a new
owner.




                                             p. 1330
The Honorable   Clayton   T.   Garrison,      page    3 (H-285)




                                  SUMMARY

                    Commercial    bay or bait boat licenses  issued
            under the Texas Shrimp Conservation        Act are per-
            sonal to the owners and should be canceled      upon a
            transfer   of ownership  of the boat.

                                           Very   truly    yours,




                                           Attorney       General   of Texas




DAVID M. KENDALL,         Chairman
Opinion Committee




                                       p. 1331